Title: To James Madison from William Bradford, [13] October 1772
From: Bradford, William
To: Madison, James



My dear Jemmy
October [13th, 1772]. Philada

I now perform the promise I made of writing to you when you were last in Philadelphia. I should have given myself that pleasure sooner, had I not heard you were at the —— springs, which made me fearful my letters would miscarry & therefore thought proper to defer it untill I left college. I am now determined to deny myself no longer nor neglect a correspondence which promise me so much pleasure & improvement.
The value of a college-life like most other blessing[s] is seldom known but by its loss. I little thought I should have regretted my leaving Nassau-hall so much as I feel I do. But from the congratulations of all around me at my Deliverance (as they please to term it) I would be led to think there was more cause for Joy than sorrow; that I was leaving a state of Bondage and going to enter upon far happier scenes. If a collegiac-life is a state of bondage, like the good old Chinesian I am in Love with my chains. ’Tis the common fault of Youth to entertain extravagant hopes of Bliss in their future life. Tis this that makes us quit College without regret & rush with rapture on the stage of action. Hope is a flatterer we readily beleive; she present[s] the world to our view in a thousand Ideal charms & then tells us, as the prince of the Air did our Saviour, “All these shall be yours.” Yet, in my present disposition, I am so far from expecting Happiness hereafter that I look for little but trouble & anxiety. I leave Nassau Hall with the same regret that a fond son would feel who parts with an indulgent mother to tempt the dangers of the sea.
What business I shall follow for life I have not yet determined. It is a Matter which requires deliberation & as I am not pressed by Age I intend to be in no hurry about it. I propose making History & Morality my studies the ensuing winter, as I look upon them to be very necessary in whatever employment I may hereafter engage. “Gnothi se auton” was the celebrated maxim of the antients; & perhaps we shall not find an easier way of doing this than by the study of History. “Human nature is the same in every age if we make allowance for the difference of customs & Education, so that we learn to know ourselves by studying the opinions & passions of others[.]”
Our friend Philip has commenced author. He has published a poem intitled the “America Village” to which he has added three other peices. (1) On a winter Night (2) the miserable life of a pedagogue. (3) an Elegy on an Antient ducth [dutch] house in long Island. Each of these are written in a different kind of verse. I would send you the poem had I an opportunity! It is well worthy your perusal.
We had a numerous tho’ not very splendid commencement. Livingston was addmitted to a degree. I had some expectations of seeing you & Ross there. But alas!—You have doubtless heard of Poor Joe’s death.
I expect to hear soon from you. When you write be particular; nothing that concerns my dear Jemmy can be indifferent to one who esteems it his happiness to be able to subscribe himself &c.
Wm B——d.
